internal_revenue_service number release date index number ------------------------------------- ------------------------------------- ---------------------------- ---------------------------------------- -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-125479-14 date december legend decedent daughter granddaughter son-in-law daughter’s trust individual individual gg1 gg2 foundation date date date date date date date a state state statute dear -------------------- ------------------- ------------------- ----------------------- ---------------------- ---------------------------------------------------------- ----------------------- ------------------------- ---------------------------- ------------------- ------------------------------------------------- ----------------- ----------------- --------------------- ------------------- ------------------------ -------------------------- --------------------- ----- -------- ---------------------------------------------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting generation-skipping plr-125479-14 transfer gst tax rulings with respect to the proposed division and modification of daughter’strust a_trust governed by the laws of state the facts and representations submitted are summarized as follows on date decedent executed his will article fourth of decedent’s will provides for the establishment of daughter’s trust article fourth provides in relevant part that after the bequest to decedent’s wife and foundation the trust is to be divided into equal parts one-half of decedent’s property is to vest in son-in-law in trust for the following purposes the trustee is to hold and manage said one-half of the property for the use and benefit of the beneficiaries herein named as a_trust estate subject_to the other provisions herein the trust estate herein created shall continue during the life of daughter and decedent’s wife but at the death of daughter said one-half interest in property shall continue to be held controlled and managed by son-in-law as trustee or his successor trustee but subject_to the payment of dollar_figurea per month for and during the natural life of decedent’s wife for at least twenty-one years after the death of daughter and during the life of wife after the expiration of said twenty-one years and at the death of wife should granddaughter have no children the trust is to be turned over to granddaughter in fee simple in the event daughter predeceases decedent and granddaughter also predeceases decedent but within twenty-one years of the death of daughter and shall leave children the trustee is to continue to manage and control the trust estate for the purpose of paying the bequest to decedent’s wife and for the use and benefit of granddaughter’s children for twenty-one years after the death of granddaughter or twenty-one years after the death of daughter whichever is longest after which time the trust fund is to be turned over to granddaughter’s children share and share alike article sixth provides in relevant part that during the time the trust shall be in existence the trustee may from time to time in his discretion make advancements to any beneficiary out of the rents revenues and earnings_of said trust estate the amounts and time or times of said advancements shall depend on the need of the beneficiary and the discretion of said trustee provided however that during the time the trust is in force the earnings_of said trust shall at any time within the opinion of said trustee be inadequate to maintain and support any beneficiary in the manner to which said beneficiary is accustomed said trustee in his discretion may advance to said beneficiary out of the corpus of the trust an amount or amounts from time to time as may be necessary article seventh provides in relevant part that during the time the trust shall be in effect the last surviving trustee shall have the right to designate a successor trustee by instrument in writing and filed for record in the deed records of any county or state in which the subject matter of this trust may be located and said successor trustee shall have all powers privileges and duties as herein provided for the trustee herein named in the event however that any acting trustee shall resign die or become incapacitated plr-125479-14 to act and shall have failed to appoint a substitute trustee as above provided this trust shall not cease but individual is hereby appointed and constituted trustee and shall have all powers and duties as provided to son-in-law decedent died on date a date that is prior to date survived by daughter and granddaughter after decedent’s death granddaughter had two daughters gg1 and gg2 daughter died on date granddaughter died on date decedent’s wife has also died but her date of death is unknown individual currently serves as trustee of daughter’s trust individual represents that distributions from daughter’s trust have been made in equal amounts to gg1 and gg2 in accordance with article sixth no distributions have been made to granddaughter on date individual filed a petition for declaratory_judgment with county court to construe the terms of decedent’s will to divide daughter’s trust into two equal shares and to make other judicial modifications to decedent’s will on date county court issued an order order granting all relief sought in the petition conditioned on receiving a favorable ruling on the gst tax issues from the service the terms of decedent’s will are ambiguous with regard to when daughter’s trust should terminate how its remaining assets should be distributed upon termination and how a beneficiary’s share of such assets should pass in the event the beneficiary is not then living the order construes the will to provide that daughter’s trust should terminate on date twenty-one years after date and its then remaining assets should be divided equally and distributed to each great-granddaughter outright and free of trust or if a great-granddaughter is not then living to such great-granddaughter’s estate the order also modifies the terms of decedent’s will with respect to how the terms govern daughter’s trust specifically the order divides daughter’s trust into two equal shares one share for the benefit of gg1 and one share for the benefit of gg2 the trustee is to administer each share as a separate trust the trustee is to make distributions of principal and income of each trust in accordance with article sixth for the benefit of the great-granddaughter for whom the trust is being administered each trust is to terminate upon the earlier of i date or ii the date of death of the great-granddaughter for whom the trust is being administered upon termination the trustee is to distribute the remaining trust estate outright and free of trust to the great-granddaughter for whom the trust is being administered or to her estate if she is not then living this modification is known as modification one in addition the order modifies the terms of decedent’s will with respect to the trustee succession provisions the order removes article seventh in its entirety and replaces it with a new article that provides in relevant part that individual is to serve plr-125479-14 as trustee of each trust created for as long as he is willing and able individual so long as he is serving as trustee or any other trustee while serving may appoint any one or more persons other than gg1 or gg2 to act as a co-trustee or as a successor trustee with such powers and duties and subject_to such limitations as the appointing trustee may prescribe with respect to a_trust that is administered for the sole benefit of one beneficiary in the absence of an appointment within forty-five days of a vacancy arising such beneficiary may appoint a successor trustee other than the beneficiary if a successor trustee is not appointed with sixty days of a vacancy arising the trustee last serving or such beneficiary may secure the appointment of a successor trustee by a court of competent jurisdiction at the expense of the trust estate this modification is known as modification two state statute provides in relevant part that on the petition of a trustee or a beneficiary a court may order that the trustee be changed that the terms of the trust be modified that the trustee be directed or permitted to do acts that are not authorized or that are forbidden by the terms of the trust that the trustee be prohibited from performing acts required by the terms of the trust or that the trust be terminated in whole or in part if the purposes of the trust have been fulfilled or have become illegal or impossible to fulfill because of circumstances not known to or anticipated by the settlor the order will further the purposes of the trust modification of administrative nondispositive terms of the trust is necessary or appropriate to prevent waste or avoid impairment of the trust’s administration the order is necessary or appropriate to achieve the settlor’s tax objectives and is not contrary to the settlor’s intentions or the order is not inconsistent with a material purpose of the trust the court shall exercise its discretion to order a modification or termination in the manner that conforms as nearly as possible to the probable intention of the settlor the court may not take the action permitted by paragraph unless all beneficiaries of the trust have consented to the order or are deemed to have consented to the order you have requested the following rulings the proposed division will not cause daughter’s trust as modified to lose its exemption from the gst tax modification one will not cause daughter’s trust as modified to lose its exemption from the gst tax modification two will not cause daughter’s trust as modified to lose its exemption from the gst tax rulings plr-125479-14 sec_2601 of the internal_revenue_code imposes a tax on every gst the term gst is defined in sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust for the benefit of grantor’s children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court’s construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to the provisions of chapter in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a plr-125479-14 federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer however a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust sec_26_2601-1 example illustrates a situation where in grantor established an irrevocable_trust for the benefit of grantor’s two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the plr-125479-14 period provided in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor’s issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter in this case decedent’s will established daughter’s trust for the benefit of daughter decedent’s will did not clearly provide for what would happen to the trust if granddaughter dies with surviving children after the deaths of decedent and daughter specifically the will is ambiguous with regard to when daughter’s trust is to terminate and how the remaining trust assets would be distributed upon termination the trustee petitioned county court to construe the terms of the will to provide that daughter’s trust it to terminate by date in accordance with state statute the trustee may petition a court to change the terms of a_trust with the consent of all beneficiaries if the order is not inconsistent with a material purpose of the trust the material purpose of the trust is to administer trust assets for the benefit of granddaughter’s children this material purpose is furthered by dividing the trust into two trusts one trust to benefit gg1 and the other trust to benefit gg2 this material purpose is also furthered by providing new trustee succession provisions we conclude that these modifications are consistent with applicable state law that would be applied in the highest court of state further the proposed division and modification of daughter’s trust will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division and modification the proposed division and modifications will not extend the time for vesting of any beneficial_interest beyond the period provided for in daughter’s trust accordingly based on the facts submitted and the representations made we conclude that the proposed division will not cause daughter’s trust as modified to lose its exemption from the gst tax modification one will not cause daughter’s trust as modified to lose its exemption from the gst tax plr-125479-14 modification two will not cause daughter’s trust as modified to lose its exemption from the gst tax in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely _________________________ melissa c liquerman chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
